United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1029
Issued: July 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a February 16, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her right shoulder
conditions are causally related to the accepted August 17, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the February 16, 2017 decision
was issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 22, 2016 appellant, then a 51-year-old correctional supervisor, filed a
traumatic injury claim (Form CA-1) alleging a right shoulder and upper arm strain occurred on
August 17, 2016 while restraining an inmate. She explained that, after responding to a body
alarm, she and another correctional officer were restraining an inmate. When the other officer let
go of the inmate, appellant attempted to place both of her arms on the inmate and in the process,
she overextended her right arm. She stopped work on August 17, 2016. Appellant did not
submit any medical evidence with her Form CA-1.
In a September 6, 2016 letter, OWCP advised appellant of the need to submit medical
evidence in support of her traumatic injury claim. It afforded her 30 days to submit the requested
factual and medical documentation.
In response, appellant submitted hospital reports dated August 20, 2016 from
Dr. Robert G. Brennan, a Board-certified internist and emergency medicine specialist, who noted
that she had presented to the emergency department with right shoulder pain ongoing for the past
three days. She reported that she “may have injured it when she was holding back an inmate
during an altercation at work.” The hospital reports included an August 20, 2016 right shoulder
x-ray which demonstrated no acute fracture or dislocation, but multiple-rounded fluffy
calcifications adjacent to the greater tuberosity of the humeral head compatible with calcific
tendinopathy. Dr. Brennan diagnosed acute right shoulder pain and took appellant off work until
August 23, 2016.
OWCP also received a September 8, 2016 note from Dr. Jason Sanders, a Board-certified
orthopedic surgeon, who indicated that appellant had been evaluated on September 7, 2016 and
that she could return to work without restrictions.
By decision dated October 11, 2016, OWCP found that the August 17, 2016 employment
incident occurred as alleged. However, it denied the claim because appellant failed to establish
the medical component of fact of injury. OWCP noted that the medical evidence referenced
“shoulder pain,” which was a symptom, not a specific medical diagnosis. Consequently, it found
that appellant failed to establish that a medical condition had been diagnosed in connection with
the August 17, 2016 employment incident.
On November 9, 2016 appellant requested reconsideration.
She submitted a
September 7, 2016 right shoulder x-ray that revealed calcific tendinitis. Appellant also
submitted a September 7, 2016 narrative report from Dr. Sanders who noted that she reported an
injury to the right shoulder on August 17, 2016 when she hyperextended her right shoulder while
escorting an inmate at work. She denied any prior injury to the right shoulder and denied any
previous symptoms in the right shoulder. Dr. Sanders reviewed appellant’s September 7, 2016
right shoulder x-ray and noted a calcific density in the subacromial space that was consistent
with calcific tendinitis. His physical examination findings included positive Neer’s and
Hawkin’s signs, but a negative O’Brien’s sign. There was no pain with shoulder abduction
against resistance and no pain with shoulder external rotation against resistance with the shoulder
at 90 degrees flexion. Dr. Sanders diagnosed right shoulder calcific tendinitis and impingement
syndrome.

2

By decision dated February 16, 2017, OWCP modified its prior decision to find that
appellant had established both the factual and medical components of fact of injury. However, it
continued to deny her traumatic injury claim because she failed to meet her burden of proof to
establish that the diagnosed right shoulder conditions were causally related to the August 17,
2016 employment incident. OWCP explained that, while Dr. Sanders’ September 7, 2016 report
was sufficient to establish the medical component of fact of injury, it was insufficient to establish
causal relationship because other than noting appellant’s reported history of injury, he did not
offer his own opinion as to how the diagnosed right shoulder conditions were either caused or
aggravated/worsened by the August 17, 2016 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
ANALYSIS
OWCP accepted that the August 17, 2016 employment incident occurred as alleged, and
also accepted that there were medical diagnoses in connection with the employment incident.
However, it denied appellant’s traumatic injury claim because the medical evidence of record
was insufficient to establish causal relationship between the diagnosed conditions and the
accepted employment incident. The issue on appeal is whether appellant’s right shoulder
3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

conditions are causally related to the August 17, 2016 employment incident. The Board finds
that she did not meet her burden of proof to establish causal relationship.
The Board finds that Dr. Brennan’s August 20, 2016 finding of acute right shoulder pain
is a description of a symptom rather than a clear diagnosis of a medical condition.8 Moreover,
the Board has held that the mere fact that appellant’s symptoms arise during a period of
employment or produce symptoms revelatory of an underlying condition does not establish
causal relationship between her conditions and her employment factors.9
Therefore,
Dr. Brennan’s August 20, 2016 opinion is insufficient to establish that she sustained
employment-related right shoulder conditions.
In his September 7, 2016 narrative report, Dr. Sanders diagnosed right shoulder calcific
tendinitis and impingement syndrome. He noted that appellant had reported an injury to the right
shoulder on August 17, 2016 when she hyperextended her right shoulder while escorting an
inmate at work. Dr. Sanders reported that she denied any prior injury to the right shoulder and
denied any previous symptoms in the right shoulder, but other than noting her reported history of
injury, he did not specifically address whether the diagnosed right shoulder conditions were
causally related to the August 17, 2016 employment incident.10 Therefore, the Board finds that
the evidence from him is insufficient to establish that appellant’s diagnosed right shoulder
conditions are causally related to the August 17, 2016 work incident.
The fact that a condition manifests itself during a period of employment is not sufficient
to establish causal relationship.11 Temporal relationship alone will not suffice.12 As appellant
has not submitted any rationalized medical evidence to support her claim that she sustained right
shoulder conditions causally related to the August 17, 2016 employment incident, she has failed
to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder conditions are causally related to the accepted August 17, 2016 employment incident.

8

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. See M.W., Docket No. 17-0097 (issued April 11, 2017);
Willie M. Miller, 53 ECAB 697 (2002).
11

20 C.F.R. § 10.115(e).

12

See D.I., 59 ECAB 158, 162 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the February 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

